Citation Nr: 1206615	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-40 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, friend of appellant.  



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1962.  He passed away in December 2007, and the appellant is the Veteran's surviving spouse.  

This matter is on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant testified before a Decision Review Officer (DRO) at the RO in February 2010, as well as the undersigned Veterans Law Judge in December 2010.  Transcripts of the hearings are of record.

In May 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The VHA opinion has also been provided to the appellant, and she was afforded 60 days to provide additional argument or evidence. 

The appellant responded with additional argument, and also submitted additional evidence since the most recent supplemental statement of the case was issued in February 2010.  Specifically, she has submitted an opinion by a private physician from December 2010 with supporting documentation.  She has waived RO consideration of this evidence.  More recently, she has submitted some of the Veteran's service treatment records accompanied by some medical treatises in support of her arguments.  She has not waived RO consideration of this evidence.  However, in light of the favorable disposition of this decision, there is no prejudice to the appellant in reviewing the evidence in the first instance.    

Finally, the Board notes that when an appellant submits a claim for DIC benefits, this is also a claim for accrued benefits for any outstanding claim raised by the Veteran prior to his death.  38 C.F.R. § 3.152(b)(1) (2011).  As the issue of entitlement to a compensable rating for left hear hearing loss was open at the time of the Veteran's death, the issue of entitlement for purposes of accrued benefits has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over is and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  According to his certificate of death, the Veteran died in December 2007 due to respiratory arrest that was due to or a consequence of, pneumonia.    

2.  The competent and credible evidence establishes that the sepsis, myasthenia gravis and dendritic cell sarcoma also caused or contributed to the Veteran's death.

3.  At the time of the Veteran's death, service connection was established for psoriasis (30 percent disabling), psoriatic arthritis of the hands (20 percent), tinnitus (10 percent) and left ear hearing loss (0 percent).  

4.  It is at least as likely as not that the causes of the Veteran's death, specifically respiratory arrest, with underlying to include pneumonia, sepsis, myasthenia gravis and dendritic cell sarcoma, were related to active duty or to a service connected disability.  


CONCLUSION OF LAW

The cause of the Veteran's death is attributable to a disability incurred in or aggravated by service or to another service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3,404, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection for the Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.
  

In this case, the Veteran served in the Army from August 1961 to August 1962.  He died on December [redacted], 2007.  According to his death certificate, the primary cause of death was respiratory arrest, with pneumonia listed as an underlying cause.  At the time of his death, he was service connected for psoriasis (30 percent disabling), psoriatic arthritis of the hands (20 percent), tinnitus (10 percent) and left ear hearing loss (0 percent).  The evidence indicates that he was also diagnosed with myasthenia gravis (an autoimmune muscular disease) since 2002, which has contributed at least in part to symptoms such as dysphagia and vocal cord weakness.  

Additionally, the Veteran was receiving treatment for colonic dendritic cell sarcoma, which resulted in the need for a partial colectomy in November 2007 in order to remove an exophytic mesenteric mass.  While he left the hospital in stable condition, he was readmitted the following December 2007 with post-procedural complications, to include sepsis and a desquamated skin rash.  Soon after, he developed hypotension with shortness of breath.  He died shortly thereafter. 

The appellant, in her capacity as the surviving spouse, submitted a claim for DIC benefits in January 2008.  It is her primary argument that the Veterans death was the result of autoimmune deficiencies which began with his development of psoriasis and psoriatic arthritis while on active duty, which she has in turn attributed to his exposure to tear gas while in recruit training.  She argues his psoriasis caused or aggravated his cancer.  She has also attributes his myasthenia gravis and dendritic cell sarcoma to his service-connected psoriasis.  

The Board recognizes that the Veteran's medical history was quite complex, given his varying disorders.  However, after weighing this evidence in its entirety, the Board determines that the service connection is warranted.  

It is noted at the outset that neither myasthenia gravis nor dendritic cell sarcoma was listed as contributing causes of death on the Veteran's death certificate.  However, these disorders are shown to have contributed to his death.  The VHA rheumatologist, who reviewed this claim in July 2011, stated that it was "more probable" that the myasthenia gravis and/or dendritic cell sarcoma caused, contributed or hastened the Veteran's death.  In providing this opinion, the rheumatologist observed that the Veteran's myasthenia gravis would have required high doses of long-term steroids which "by their nature suppress the immune system placing one at higher risk than the general population to infection."  The Veteran's history of dysphagia with esophageal constriction complicated his myasthenia gravis and resulted in respiratory obstruction.  

Thus, the rheumatologist concluded, while the death certificate listed the causes of death as respiratory failure and pneumonia, both the chronic corticosteroid treatment and dysphagia would have placed the Veteran at higher risk for infection such as pneumonia.  Similarly, the rheumatologist also stated that the treatment required for the Veteran's dendritic cell sarcoma induced "further immunosuppression and leucopenia which also placed the [Veteran] at risk for infection such as pneumonia."  Therefore, in addition to the causes of death listed on the Veteran's death certificate, the Board determines that it is at least as likely as not that the Veteran's dendritic cell sarcoma and myasthenia gravis were underlying causes of his death.  

The Board must now consider whether it is at least as likely as not that any of the causes of the Veteran's death were related to either active duty or to a service-connected disability.  The most pertinent evidence regarding this aspect of the claim are opinions provided a VA rheumatologist in July 2011 as well as one from a private physician in December 2010.  Neither opinion is wholly dispositive with regard to this question.  However, in the aggregate and along with additional evidence of record, and resolving all doubt in her favor, the Board finds that a finding can be made. 

Notably, the VA rheumatologist initially observed that there was "no direct correlation" between the Veteran's psoriasis or psoriatic arthritis and either myasthenia gravis or dendritic cell sarcoma.  She thereby opined that it was unlikely that the Veteran's psoriasis or psoriatic arthritis caused, contributed or aggravated either of these causes of death.  However, delving further, she also admitted that the topic was "controversial," as she was able to also cite studies with contrasting results.  The rheumatologist explained that the Veteran's dendritic cell sarcoma is a "rare tumor that occurs primarily in the lymph nodes but is also found in extra-nodal sites."  Moreover, while some medical studies indicated that patients with psoriasis have an increased risk for malignancy, which most frequently was associated with lymphoma, she indicated that other studies did not support such a link.  Thus, given the divergent conclusions in the medical literature, the rheumatologist ultimately retreated from her original and more definitive opinion by concluding that it was "impossible to confidently prove the association between the Veteran's psoriasis/psoriatic arthritis and his rare type of carcinoma."

However, the inability to "confidently prove" such an association is not the standard required for service connection.  If she can't confidently prove, her change in opinion seems to relate that she can't disprove the association either.  All that is required is that it is at least as likely as not that a relationship exists.  Indeed, while the cited research neither proves nor disproves such a relationship, the examiner's final conclusion suggests that the evidence is at least in equipoise as to whether a relationship exists between the dendritic cell sarcoma that caused the Veteran's death and his service connected psoriasis.       

In support of her claim, the appellant submitted a statement from a private physician in December 2010, who opined, in a far more cursory manner, that the Veteran's follicular dendritic cell sarcoma was a form of lymphoma, and that patients with a history of psoriasis have "a three-fold increase in the incidence of lymphoma." Thus, he concluded, there was "a chance" that this diagnosis was related to his psoriasis.  As was the case with the VA rheumatologist's opinion, the private physician's conclusion is also speculative in nature, and the Board emphasizes that a mere statement that there is "a chance" a service-connected disability may possibly be a cause of the disorder in question is insufficient to establish entitlement.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

Given the rare nature of the disorder, it is not surprising that the etiology of the malignancy which led to the Veteran's death may not be fully understood.  Indeed, the Board notes that the two opinions do not even agree on whether dendritic cell sarcoma is a lymphoma. Specifically, while the private physician unequivocally stated that it was a lymphoma, the rheumatologist instead characterized it as a "rare tumor" that occurs primarily in the lymph nodes, "but also is found in extra-nodal sites."   

Despite these two speculative opinions, the evidence as a whole would indicate that the Veteran's psoriasis had at least some impact on the causes of his death.  In so concluding, the Board will presume that dendritic cell sarcoma is a form of lymphoma, despite the disagreement in the provided opinions.  While the competent evidence may be inconclusive, the Board must afford the appellant the benefit of every reasonable doubt.  

Next, although both the VA rheumatologist and the private physician refer to multiple medical studies, only one of the cited studies is actually in the record.  See J.M. Gelfand, et al., The Risk of Lymphoma in Patients with Psoriasis, 126 J. Investigative Derm. 2194 (2006).  Perhaps unsurprisingly, given the rarity of the disease, both physicians use this study to support of conflicting opinions.  While the private physician cites this study for the proposition that patients with psoriasis are three times more likely to develop lymphoma, the VA rheumatologist pointed out the report's conclusion that the "absolute risk attributable to psoriasis is low."  

The Board recognizes that the absolute risk of dendritic cell sarcoma in people who have psoriasis may be low, but the risk is low regardless of whether the affected person has psoriasis or not, given the rarity of the disorder.  Here, the question is not whether the Veteran is at a greater risk, because he has already been diagnosed with the disorder.  Rather, the Board interprets the report such that, of those diagnosed with dendritic cell carcinoma, three times as many them had an underlying diagnosis of psoriasis.  The clinical significance of this finding, along with the VHA examiner's shift in opinion, places the causation question (whether the Veteran's psoriasis caused or aggravated the dendritic cell carcinoma that caused, contributed, or hastened his death) in relative equipoise.  Such is sufficient to warrant the award of service connection for cause of death.

Therefore, the Board concludes that it is at least as likely as not that the Veteran's psoriasis led to his dendritic cell sarcoma, and that it at least partially inhibited his recovery from surgery.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). As such, the appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


